Citation Nr: 0824069	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left leg varicose 
veins, currently rated as 20 percent disabling.

2.  Entitlement to a compensable initial rating for a 
bilateral hearing loss disability.

3.  Entitlement to more than a single, 10 percent ratings for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948, and from May 1952 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005, May 2005, and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board notes that the RO has determined that the appellant 
has submitted a timely substantive appeal in response to a 
March 2006 Statement of the Case.  The Board will not 
question this determination.  See Gonzalez-Morales, 16 Vet. 
App. 556 (2003).

An August 2007 rating decision granted an earlier effective 
date of June 30, 2005, for the veteran's 20 percent 
disability evaluation for left leg varicose veins.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in June 2008.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The veteran submitted additional pertinent evidence in 
November 2007, accompanied by a signed, written waiver of his 
right to have this evidence considered by the agency of 
original jurisdiction.

The veteran stated in writing in June 2008 that he did not 
wish to appear at a hearing before a Veterans Law Judge of 
the Board and his prior requests to appear at a hearing are 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran's left leg varicose veins are not manifested 
by persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.

2.  Due to the veteran's failure to cooperate, the extent of 
any currently present hearing impairment can not be 
determined.

3.  The veteran experiences tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left leg varicose veins have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7120 (2007). 

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 
4.86 (2007). 

3.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the tinnitus claim, as explained below, the 
pertinent facts in this case are not in dispute and the law 
is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim, 
and no further action is required to comply with 38 U.S.C.A. 
§ 5103(a) or 38 C.F.R. § 3.159.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the other claims, the record reflects that 
the originating agency provided the veteran with adequate 
VCAA notice, to include notice with respect to the effective-
date element of the claims, by letters mailed in August 2005, 
March 2006, and July 2006.  In addition, by letter mailed in 
June 2007, he was informed of the evidentiary importance of 
the results of a VA examination and of the consequences of a 
failure to report for a VA examination.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the aforementioned July 2006 letter informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the left leg varicose veins 
disability and the effect that worsening has on the veteran's 
employment and daily life.  It also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of the varicose veins would not 
establish the veteran's entitlement to an increased rating.  
In any event, the veteran was provided the specific criteria 
for rating the disability in the August 2007 Statement of the 
Case.  The Board believes that the notice provided to the 
veteran is in substantial compliance with the requirements of 
Vazquez.  Moreover, the Board believes that any deficiency in 
the notice was not prejudicial to the appellant because his 
representative has demonstrated sufficient actual knowledge 
of these requirements in the appellant's brief submitted in 
May 2008 as well as the preceding statement of accredited 
representative in appealed case submitted in January 2008

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the record reflects that 
following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the veteran's left leg varicose veins 
claim in August 2007, and his bilateral hearing loss claim in 
November 2007.  There is no indication or reason to believe 
that any ultimate decision of the originating agency on the 
merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that a higher 
disability rating is not warranted for either disability.  
Consequently, no effective date will be assigned for a higher 
disability rating.  Therefore, the failure to provide earlier 
notice with respect to that element of the claims is no more 
than harmless error. 

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded multiple VA examinations of his left leg 
varicose veins and bilateral hearing loss.  The appellant has 
not identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  

As discussed below, on March 2005 and June 2007 VA 
examinations to determine the current degree of severity of 
the veteran's hearing impairment invalid results were 
obtained.  It is clear from the examination reports that the 
results were invalid because of the veteran's failure to 
cooperate.  The Court has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims. 

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability, except 
as noted below.  

Varicose Veins

The veteran was granted service connection for varicose veins 
of the left leg, effective in May 1949.  The disability was 
initially rated as noncompensably disabling and as 10 percent 
disabling on and after January 15, 1956.  The 10 percent 
rating remained in effect when the veteran's current claim 
for an increased rating was received in June 2006.  The 
December 2006 rating decision on appeal increased the 
veteran's rating to 20 percent, effective June 30, 2006.  An 
August 2007 rating decision granted entitlement to an earlier 
effective date of June 30, 2005, for the 20 percent 
disability evaluation under Diagnostic Code 7120.  The August 
2007 rating decision also granted service connection and a 
separate evaluation of 10 percent for right leg varicose 
veins, which matter is not presently on appeal.

Under Diagnostic Codes 7120, a 10 percent rating is warranted 
for varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  These evaluations are for 
involvement of a single extremity.    38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).

Pertinent private treatment records from Dr. J.B.C. received 
in July 2007 show that the veteran was diagnosed with venous 
stasis and an increased risk of ulceration.  A note from Dr. 
J.B.C. received in November 2006 recommends rest after 15 
minutes of standing.

A July 2006 VA examination report shows that the veteran 
reported that he did have some mild aching of the left lower 
leg.  The veteran stated that the condition affected him in 
that if he had to stand for more than 15 minutes he felt 
extremely fatigued and that he had, at times, fallen.  
Physical examination of the veteran disclosed moderate 
varicose veins of the lower leg and ankle area.  The 
examination report contains no finding of edema, stasis 
pigmentation, eczema, or ulceration.

The June 2007 VA examination report shows that the veteran 
reported that he still had swelling in his lower extremities 
and ankles with prolonged standing, and aching pain when the 
swelling occurred in the lower extremities.  Treatment 
consisted of elevation and the wearing of a compression boot.  
Physical examination revealed superficial varicosities on the 
left foot and ankle that seemed to cover nearly all the 
surface area.  The examiner reported trace to 1+ edema in the 
left ankle.  The veteran reported that the ankle was usually 
swollen to this degree.  The examiner found no signs of 
ulceration or breakthrough skin, or signs of dermatitis.  The 
examiner diagnosed varicosities; the veteran's edema was 
noted to be pitting.  The examination also failed to 
demonstrate the presence of stasis pigmentation, eczema, or 
ulceration.

VA treatment records dated through April 2007 note no 
complaints or clinical findings inconsistent with the 
findings discussed above.  

In sum, the medical evidence of record shows that the 
veteran's varicose veins are not manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Accordingly, the Board finds that 
the disability does not warrant a schedular rating in excess 
of 20 percent.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned rating of 20 
percent.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss Disability

The veteran contends that his bilateral hearing loss 
disability warrants a compensable disability evaluation.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  38 C.F.R. § 4.85 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman numeral.  Each ear will 
be evaluated separately.  See 38 C.F.R. § 4.86 (2007).

Pertinent evidence of record includes a private audiometric 
report as well as multiple VA audiological examination 
reports.

Evidence supportive of the veteran's claim includes a private 
audiometric report from W.McL., Aud. Tech., and O.E., Oto. 
Tech., dated in November 2007.  The report contains a 
handwritten remark that the veteran is medically cleared for 
bilateral hearing aids but the report does not include an 
assessment of the degree of hearing loss the veteran 
manifested while undergoing pure tone testing.  Additionally, 
the report gives no indication of how significant the 
difficulty experienced by the veteran in understanding speech 
in groups or when the speaker was not facing him.  

Moreover, it is unclear that the authors of this audiometric 
report are state-licensed audiologists for VA purposes, as 
required by regulation.  38 C.F.R. 4.85(a).  Indeed, given 
their reported professional credentials (Aud. Tech and Oto. 
Tech.), that is unlikely.  Still, even assuming that they 
are, the records are insufficient for rating purposes because 
there is no evidence that speech recognition test studies 
were conducted using the Maryland CNC Word List as is 
required under 38 C.F.R. § 4.85.

Accordingly, the Board concludes that the private records do 
not support the assignment of a compensable rating.

The veteran was afforded VA audiological examinations to 
determine the current severity of his bilateral hearing loss 
disability in March 2005, April 2005, and June 2007.  The 
March 2005 examiner reported that while the veteran could 
hear words in the left ear he would not respond to any tones 
on that side.  Therefore, he wrote in his report, testing 
results on the left ear were inadequate.  The examiner 
indicated in conclusion that the veteran became uncooperative 
when left ear testing began.  

The veteran was afforded another audiological examination of 
his left ear pure tone thresholds in April 2005, at which 
time he cooperated.  However, even cobbling together data 
from examinations given at different times fails to yield 
information remotely supportive of a compensable disability 
rating for hearing loss:  The right ear pure tone thresholds 
of 20 at 1000 Hz, 30 at 2000 Hz, 50 at 3000 Hz, and 85 at 
4000 Hz and speech recognition score of 94 percent noted in 
March 2005, and the left ear pure tone thresholds of 25 at 
1000 Hz, 35 at 2000 Hz, 65 at 3000 Hz, and 85 at 4000 Hz 
(noted in April 2005) and speech recognition score of 96 
percent (noted in march 2005) do not meet the criteria for a 
compensable rating at 38 C.F.R. § 4.85 because the resulting 
numeric scores per application of the percentage applications 
at Table VII are I for each ear.

The veteran was afforded yet another opportunity to have his 
bilateral hearing examined in June 2007.  The examiner 
reported that the veteran was noncompliant with test 
procedures on this occasion.  Pure tone thresholds were 
significantly elevated comparatively, she wrote in 
conclusion; zero decibel sums were assigned in her report to 
the veteran's measured pure tone thresholds for the right and 
left ears.

The Board notes that the veteran by written statement dated 
in November 2007 declared that it was "very wrong" for the 
[March 2005 and June 2007] VA audiologist to claim he was 
"faking" the test.  As noted above, test results on two 
separate occasions were deemed unreliable.  Additionally, as 
noted above, the March 2005 examiner noted that the veteran 
could hear words in the left ear even though he would not 
respond to any tones on that side.  Thus, it is clear from 
these reports that the veteran failed to cooperate with the 
examinations.  

As a result of the veteran's failure to cooperate, the record 
before the Board includes no evidence showing that the 
veteran's hearing impairment is sufficient to warrant a 
compensable rating.  Accordingly, this claim must be denied.
case for extra-schedular consideration is not warranted. 

Tinnitus

The veteran contends that in accordance with a Court 
decision, he should be granted a 10 percent rating for each 
ear because he experiences tinnitus in both ears.

The Board acknowledges that in Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005), the Court held that the pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
the assignment of dual ratings for bilateral tinnitus.  
However, the criteria in effect in June 2005 when he filed 
his claim for a separate 10 percent rating for tinnitus in 
each ear specifically provided that a maximum rating of 10 
percent is warranted for tinnitus, whether the sound is 
perceived in one ear, both ears or the head.  The Board also 
notes that VA appealed the aforementioned Court decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the lower Court 
erred in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  

Thus, it is clear that the veteran's claim for more than a 
single, 10 percent schedular rating for tinnitus is without 
legal merit.




Extra-Schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for any of these 
disabilities.  In addition, the record does not show that any 
of the manifestations of the disabilities are in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the hearing loss disability is to a 
compensable degree or that the average industrial impairment 
from either of the other disabilities is in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this for extra-schedular 
consideration is not in order.


ORDER

Entitlement to rating in excess of 20 percent for left leg 
varicose veins is denied.

Entitlement to a compensable initial rating for a bilateral 
hearing loss disability is denied.

Entitlement to more than a single, 10 percent rating for 
tinnitus is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


